UNITED STATES I)ISTRICT COURT
WESTERN DISTRICT {)F LOUISIANA

LAFAYETTE DIVISI()N
JASPER ROBINSON, ET AL. CASE NO. 6:18-CV-01062
VERSUS JUDGE ROBERT R. SUMMERHAYS
GENE LIPPS, ET AL. MAGISTRATE JUDGE HANNA
MEMORANDUM RULING

 

Before the Court in this civil rights suit is a Motion to Dismiss pursuant to Fed. R. Civ. P.
12(b)(6), filed by Defendants lafayette City-Parish Consolidated Government (“LCG”) and
Offieer Gene Lipps (“Lipps”), individually and in his official capacity as a police officer for LCG.
[Doc. No. 15]. Pursuant to their motion, Dcfendants seek dismissal of all claims brought against
them by Plaintiff Ja.sper Robinson (“Robinson”) and his two minor children. For the reasons set
forth below, the motion is GRANTED IN PART and DENIED IN PART. 1
I. Factual Background

Plaintiff Jasper Robinson brings this suit for Violations of his constitutional rights pursuant
to 42 U.S.C. § 1983, as Weil as related state law tort claims pursuant to this Court’s supplemental
jurisdiction, 28 U.S.C. § 1367. Robinson’s Complaint alleges that:

4.

On July 15, 2017, JASPER ROBINSON (“Mr. Robinson”) along With
several family members and friends attended his Mother’s Wedding Which Was
located on the corner of Cameron and St. Antoine Street in Lafayette, Louisiana.
Mr. Robinson briefly left the Wedding venue by foot to go to his mother’s home

 

1 'l`he Court notes two Defendants (City-Parish President Joel Robideaux and Chief Toby Aguillard) have
not made an appearance in this matter to date. Accordingly, this Ruiing has no bearing on any claims
asserted against those Defendants.

 

 

Which Was located on the 200th block of Bienvilie When a fight broke out down the
street involving 30 to 40 people.

5.

Simultaneously Officer Gene Lipps Was dispatched to the corner of
Bienville and Cameron Where the disturbance Was taking place Which Was also
located down the street from Where Mr. Robinson and his family Were situated

6.

Ofticer Lipps made several verbal commands to the crowd Which had
gathered around the altercation to move across the street Where Mr. Robinson and
his family Were located. At such time, Mr. Robinson and his family proceeded to
Waik in the street to observe What Was going on.

7.

Offlcer Lipps then moved across the street Where Mr. Robinson and about
l() to 15 of Mr. Robinson’s family and friends Were standing and commanded them
to get out of the street As Mr. Robinson complied, he asked Officer Lipps not to
touch him and moved off of the street. As a result the following verbal exchange
ensued:

Officer Lipps: I said get out of the street, TRY ME.

Mr. Robinson: Don’t touch me, you ean’t touch me.

Officer Lipps: l can’t reaiiy? You’re blocking traffic.

Mr. Robinson: l ain’t blocking no traffic.

Officer Lipps: You’re blocking traffic Would you like to tell me What
the law is.

Mr. Robinson: Man I ain’t bothering you, handle ya f***ing
business

Officer Lipps: I’M ABOUT TO HANDLE MY BUSINESS IF
YOU DON’T QUIT TALKING AND JUST STAY OUT {)F
THE STREET.

Mr. Robinson: Quit talking for What? You ain’t f***ing With rne
baw.

8.

Immediately following Mr. Robinson’s last statement, Officer Lipps
charged Mr. Robinson Who Was in the middle of a crowd of his family Mr.
Robinson and the rest of the crowd backed up Which resulted in Officer. Lipps lsic]
“suplex” slamming Mr. Robinson head first on the concrete, In [sic] front of Mr.
Robinsons Family member fsic] including his two minor children . . . .

Page 2 of 18

 

 

9.

At the time of this violent attack Mr. Robinson did not pose a threat to
Officer Lipps. Mr. Robinson sustained serious physical injuries to his lower back
and knee, cuts and bruises around his eye, knee, and elbows Along With mental
and psychological injuries as a result of the attack at the hands of Officer Lipps.
[sic]

l().

Mr. Robinson Was subsequently arrested and charged with Disturbing the
Peace, Remaining after Forbidden, and Resisting an Officer.

ll.

Mr. Robinson was brought to the Lafayette City-Parish Consolidated
Government Police Department, where he received no medical attention for his
injuries even after specifically requesting medical services

12.

Officer Lipps acted with criminal intent and malice in the attack of Mr.
Robinson. Additionaily, he filed false charges to cover his criminal behavior and
attack of Mr. Robinson.

[Doc. ll at 3-5 (ernphasis in original)]

 

Based upon these allegations Robinson asserts claims for: (l) unlawfui arrest by Lipps in

violation of the Fourth Amendment to the United States Constitution; (2) excessive force by Lipps
in violation of the Fourth Amendment to the U.S. Constitution; (3) violation of his right to due
process under the Fourteenth Amendment of the U.S. Constitutionz; (4) state law tort claims for
false arrest and imprisonment, assault and battery, failure to provide medical attention, and

negligent and intentional infiiction of emotional distress Robinson additionaliy asserts a claim of

 

2 Robinson labels his first three claims as violative of the United States Constitution, as weil as violative of
unidentified “provisions of the Louisiana Constitution.” None of the parties to this motion have addressed
the viability of any claim asserted under the Louisiana Constitution. Therefore, the Court declines to address

any such claims

Page 3 ofl8

 

vicarious liability against LCG3 for the tortious acts of its employee, Officer Lipps. Finally,
Robinson and Andrea Williams assert state law claims on behalf of their two minor children for
loss of consortium and bystander damages [Doc. No. ll at 6-7]

II. Standard of Review

Motions to dismiss for failure to state a claim are appropriate when a defendant attacks the
complaint because it fails to state a legally cognizable clam. flammng v. Um`ted States, 281 F.3d
158, l6l (5th Cir. 200l). A motion to dismiss an action for failure to state a claim “admits the facts
alleged in the complaint, but challenges plaintiffs rights to relief based upon those facts.” Id. at
l6l»62. When deciding a Rule l2(b)(6) motion, “[t]he court accepts all well-pleaded facts as true,
viewing them in the light most favorable to the plaintiff” 111 re Katrina Canal Breaches Litz`g. , 495
F.3d l9l, 205 (5th Cir. 2007) (internal quotation marks omitted).

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to state a claim to relief that is plausible on its face.” Harold H. Huggins Really,
Inc. v. FNC, Inc., 634 F.3d 787, 796 (5th Cir. 2011) (internal quotation marks omitted). The
plausibility standard is met “when the plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroji‘ v. Iqbal,
556 U.S. 662, 678 (2009). “When there are Well-pleaded factual allegations, a court should assume
their veracity and then determine whether they plausibly give rise to an entitlement to relief.” Id.
at 679. However, conclusory allegations and unwarranted deductions are not accepted as true, and
courts “are not bound to accept as true a legal conclusion couched as a factual allegation.” Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Papasan v. Allain, 478 U.S. 265,

286 (1986)). A complaint which merely “tenders naked assertions devoid of further factual

 

3 This claim is additionally asserted against City-Parish President Joel Robideaux and Chief'foby Aguillard.

Page 4 of 18

 

enhancement” will not survive a motion to dismiss Iqbal at 678 (internal quotation marks and
alterations omitted). Rather, “[f]actual allegations must be enough to raise a right to relief above
the speculative level,” and the pleading must contain something more than a statement of facts
which merely creates a suspicion of a legally cognizable right of action. Twombly at 55 5 .

ln considering a Rule 12(b)(6) motion, a district court generally “must limit itself to the
contents of the pleadings, including attachments thereto.” Collz'ns v. Morgan Stanley Decm Witter,
224 F.3d 496, 498 (5th Cir.2000). However, “[t]he court may also consider documents attached to
either a motion to dismiss or an opposition to that motion when the documents are referred to in
the pleadings and are central to a plaintiffs claims” Brand Coupon Nen/vork, L.L.C. v. Caralina
Marketing Corp., 748 F.3d 631, 635 (5th Cir.2014). Further, “the court may permissibly refer to
matters of public record.” Cinel v. Connick, 15 F.Sd 1338, 1343, n. 6 (Sth Cir.l994); see also Test
Masters Educan'onal Servl`ces, Inc. v. Singh, 428 F.3d 559, 570, n. 2 (Sth Cir.2005). This includes
“the record of the underlying litigation.” Cal vae at 216, n. 1 (citing Norris v. Hearst Trusf, 500
F.3d 454, 461, n. 9 (Sth Cir. 2007)). Finally, a complaint is also subject to dismissal under Rule
12(b)(6) “when its allegations indicate the existence of an affirmative defense that will bar the
award of any remedy. . . .” 5B Charles Alan Wright & Arthur R. Miller, Federal Practice and
Procedure Civil § 1357 (3d ed. 2004); Mller v. BAC Home Loans Servicing, L.P., 726 F.3d 7l7,
726 (5th Cir. 2013).
III. Federal Claims

A. Applicable LaW

Title 42 U.S.C. § 1983 provides a cause of action against “[e]very person who, under color
of any statute, ordinance, regulation, custom, or usage, of any State . . . , subjects, or causes to be

subjected, any citizen . . . to the deprivation of any rights, privileges, or immunities secured by the

Page 5 of 18

 

Constitution and laws . . .” 42 U.S.C. § 1983. “The purpose of § 1983 is to deter state actors from
using the badge of their authority to deprive individuals of their federally guaranteed rights and to
provide relief to victims if such deterrence fails.” Wyan‘ v. Cole, 504 U.S. 158, 161 (1992). Section
1983 “is not itself a source of substantive rights; it merely provides a method for vindicating federal
rights conferred elsewhere.” Olabisiomotosho v. Cily of Houston, 185 F.?)d 521, 525 (Slh Cir.
1999). To state a claim under § 1983, a plaintiff must: (1) allege a violation of rights secured by
the Constitution or laws of the United States, and (2) demonstrate that the alleged violation was
committed by a person acting under color of state law. Southwesrem Bell Telephone, LP v. Ciij) of
Houston, 529 F.3d 257, 260 (5“’ Cir. 2008).

B. Whether Robinson’s claim for unlawful arrest is barred by Heck v. Humphrey

Defendants contend Robinson’s claim for unlawful arrest is “barred by the Heck doctrine
in light of Robinson’s conviction on the resisting an officer charge.” [Doc. No. 15-1 at 10].
Robinson does not directly address this argument in his briefing The Court finds Robinson is
precluded from seeking damages under § 1983 for his alleged unlawful arrest, because he stands
convicted of resisting an officer in violation of Lafayette City-Parish Government Code of
Ordinances, Sec. 62-66, and a judgment in Robinson’s favor on this claim would necessarily imply
his underlying conviction is invalid. {Doc. No. 15-3].

Robinson was convicted of resisting an officer on July 15, 2017, in the City Court of
Lafayette. ld. He did not appeal that judgment, and the delay for filing an appeal has passed. See
La. Code Civ. P. art. 5002. It is well settled that under Heck, a plaintiff who has been convicted of
a crime cannot recover damages for an alleged violation of his constitutional rights if the alleged
violation arises out of the same facts attendant to the charge for which he was convicted, unless he

proves “that the conviction or sentence has been reversed on direct appeal, expunged by executive

Page 6 of 18

 

order, declared invalid by a state tribunal authorized to make such determination, or called into
question by a federal court’s issuance of a writ of habeas corpus.” Heck v. Humphrey, 512 U.S.
477, 486-87 (1994); see also Ballara' v. Burfon, 444 F.3d 391, 396 (5th Cir. 2006). When
confronted with a § 1983 claim, Heck requires the district court to first consider “whether a
judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction or
sentence; if it would, the complaint must be dismissed unless the plaintiff can demonstrate that the
conviction or sentence has already been invalidated.” Ballard at 396 (quoting Jackson v. Varmoy,
49 F.3d 175, 177 (th Cir. 1995)). Stated differently, “a § 1983 claim, which alleges harm based
upon conduct that would imply that the conviction is invalid, does not mature until the conviction
has been lawfully set aside.” Wells v. Bonner, 45 F.3d 90, 94 (5th Cir. 1995). This limitation is
commonly referred to as “the favorable termination rule.” Id.; Johnsr)n v. Thibodaux City, 887
F.3d 726, 732 (5“‘ Cir. 2018).

Applying these principles to the present case, because Robinson’s conviction of resisting
an officer has not been set aside or invalidated, the Court must determine whether a judgment in
Robinson’s favor in this case would “necessarily imply the invalidity of his sentence.” Ballard at
396. Robinson’s unlawful arrest claim plainly arises from the same facts as his conviction for
resisting an officer. Heck at 486 n.6 (a § 1983 claim seeking damages for unlawful arrest is barred
where a plaintiff was convicted of resisting a lawful arrest because such a civil claim would require
the plaintiff to negate an element of the offense for which he was convicted). Allowing Robinson
to recover under § 1983 for an unlawful arrest would necessarily imply that his conviction for
resisting an officer was invalid Johnson at 732. This is so because to prove that the arrest was an
unlawful seizure, Robinson would have to demonstrate that Lipps lacked probable cause for the

arrest Which, in turn, would demonstrate the invalidity of Robinson’s conviction for resisting an

Page 7 of 18

 

- officer. See Joz'ner v. Smith, 69 F.3d 536, 539 (5th Cir. 1995). Accordingly, Heck’s favorable
termination rule precludes Robinson’s unlawful arrest claim until such time as his conviction is
reversed on direct appeal, expunged by executive order, declared invalid by a competent state
tribunal, or called into question by a federal court’s issuance of a writ of habeas corpus Heck at
487.

C. Whether Robinson’s claim for excessive force is barred by Heck v. Humphrey

Defendants contend Robinson’s claim for excessive force under § 1983 is likewise barred
by Heck. [Doc. No. 15-1 at 11-17]. According to Defendants, Robinson’s claim of excessive force
“would necessarily call into question the validity of his criminal conviction” for resisting arrest
and therefore is barred by Heck’s favorable termination rule. [Doc. No. 15-1 at 17]. Robinson
responds that his claim of excessive force is not barred by Heck, because the force used to effect
his arrest “was excessive and unnecessary in response to Mr. Robinson’s words alone.” [Doc. No.
17 at 4]. According to Plaintiff, “[w]hile there is no dispute that Mr. Robinson was convicted of
resisting an officer, plaintiff will be able to show that the actions which lead [sic] to his conviction
are separate and distinct from the actions that lead lsic] to Defendant Lipps use of force.” Id.
Plaintiff concludes, “[s]ince there has been no allegation that l\/lr. Robinson’s conviction of
resisting arrest or Defendant Lipps’ use of force was caused by the violence by Mr. Robinson a
jury may find that the use of force was unnecessary or that the force was excessive.” Id. at 5.

The favorable termination rule set forth in Heck applies not only to claims for an
“unconstitutional conviction or imprisonment,” but also to claims “for other harm caused by
actions whose unlawfulness would render a conviction or sentence invalid.” Heck at 486. “If a
judgment in the plaintiffs favor would necessarily imply that his conviction is invalid, then the §

1983 action is not cognizable unless the conviction were reversed on direct appeal, expunged,

Page 8 of 18

 

 

 

declared invalid or otherwise called into question in a habeas proceeding.” Ballard, 444 F.3d at
397. However, “if the district court determines that the plaintiffs action, even if successful, will
not demonstrate the invalidity of any outstanding criminal judgment against the plaintiff, the action
should be allowed to proceed in the absence of some other bar to the suit.” Smii‘h v. Hood, 900
F.3d 180, 185 (5“‘ Cir.2018) (quoting Heck, 512 U.S. at 487).

“Although the Heck principle applies to § 1983 excessive force claims, the determination
of whether such claims are barred is analytical and fact-intensive, requiring [courts] to focus on
whether success on the excessive force claim requires negation of an element of the criminal
offense or proof of a fact that is inherently inconsistent with one underlying the criminal
conviction.” Bush v. Strain, 513 F.3d 492, 497 (5"‘ Cir. 2008). In conducting this analysis, courts
are to assess “whether a claim is temporally and conceptually distinct from the related conviction
and sentence,” asking whether the claim is “necessarily inconsistent” with the conviction, or
whether the claim can “coexist” with the conviction without calling the conviction into question.
Smith at 185 (internal quotation marks omitted; citing Bush at 498 ; Ballard, 444 F.3d at 400-01);
See also Bush at 498. “How Heck applies to excessive force claims is not always clear. By proving
an excessive force claim, a plaintiff will not invariably invalidate his conviction.” Arnola' v. Town
of Slaughter, 100 Fed.Appx. 321, *2 (5“‘ Cir. 2004) (citing Hudson v. Hughcs, 98 F.3d 868, 873
(5th Cir. 1996)).

Whether Heck’s favorable termination rule precludes Robinson’s excessive force claim
based on these principles requires the Court to look to the statutory language underlying the
conviction as well as the elements of Robinson’s claim. Robinson was convicted of resisting an
officer in violation of LCG Code of Ordinances § 62~66. The ordinance provides in pertinent part

as follows:

Page 9 of 18

 

 

(a) Resisting an officer is the intentional interference with, opposition or resistance
to, or obstruction of an individual acting in his official capacity and authorized by
law to make a lawful arrest, lawful detention, or seizure of property or to serve any
lawful process or court order when the offender knows or has reason to know that
the person arresting, detaining, seizing property, or serving process is acting in his
official capacity

(b) (1) The phrase “obstruction of’ as used herein shall, in addition to its common
meaning, signification and connotation, mean the following:

a. Flight by one sought to be arrested before the arresting officer can restrain
him and after notice is given that he is under arrest.

b. Any violence toward or any resistance or opposition to the arresting
officer after the arrested party is actually placed under arrest and before he
is incarcerated in jail.

c. Refusal by the arrested or detained party to give his name and make his
identity known to the arresting or detaining officer or providing false
information regarding the identity of such party to the officer.

d. Congregation with others on a public street and refusal to move on when
ordered by the officer

LCG Code of Ordinances § 62~66. To prevail on his claim of excessive force, Robinson must
prove, inter alia, that Lipps’ use of force was objectively unreasonable under the circumstances
Ballard at 398 (citing Graham v. Connor, 490 U.S. 386, 395~97 (1989)). As set forth by the
Supreme Court:

Determining whether the force used to effect a particular seizure is
“reasonable” under the Fourth Amendment requires a careful balancing of the
nature and quality of the intrusion on the individual’s Fourth Amendment interests
against the countervailing governmental interests at stake. Our Fourth Amendrnent
jurisprudence has long recognized that the right to make an arrest or investigatory
stop necessarily carries with it the right to use some degree of physical coercion or
threat thereof to effect it. Because the test of reasonableness under the Fourth
Amendment is not capable of precise definition or mechanical application,
however, its proper application requires careful attention to the facts and
circumstances of each particular case, including the severity of the crime at issue,
whether the suspect poses an immediate threat to the safety of the officers or others,
and whether he is actively resisting arrest or attempting to evade arrest by flight

Page 10 of18

 

 

Gmham v, Conuor, 490 U.S. 386, 396 (1989) (citations omitted; internal quotation marks and
alterations omitted). Therefore, the dispositive question in determining whether Heck precludes
Robinson’s excessive force claim is whether a finding that Lipps’ use of force was objectively
unreasonable would necessarily call into question the validity of Robinson’s conviction for
resisting Lipps Ballard at 398.

The LCG ordinance for resisting an officer prohibits, in part, “obstruction of an individual
acting in his official capacity and authorized by law to make a lawful arrest. . . .” LCG Ord. § 62~
66. The ordinance defines “obstruction” broadly to include the refusal by an arrested or detained
party to provide his or her name, and congregation with others on a public street and refusal to
move on when ordered by an officer. Id. According to the Complaint, Lipps “comrnanded
[Robinson] to get out of the street.” [Doc. No. 11 at jl 7]. “As l\/lr. Robinson complied, he asked
Officer Lipps not to touch him and moved off of the street.’-’ Id. After the two exchanged words,
Lipps immediately charged Robinson and “slamm[ed] Mr. Robinson head first on the concrete.”
Id. at 11 8. “Mr. Robinson was subsequently arrested . . .” Id. at l0."‘ The pleadings and evidence
before the Court at this time, however, do not delineate the grounds for Robinson’s conviction or

the full timeline of events5 As a result, Robinson’s allegations support multiple scenarios, some

 

4 The fact that Robinson does not allege complete innocence in the encounter distinguishes this
case from Arnold, upon which Defendants heavily rely. Arnola’ v. Town ofSlaughrer, 100 Fed.Appx. 321
(2004) (summary judgment properly granted on excessive force claim where plaintiff did not assert “police
used excessive force after he stopped resisting arrest or even that the officers used excessive and
unreasonable force to stop his resistance,” but instead insisted he was viciously attacked by police for no
reason; because the criminal trial court had found plaintiff resisted an officer “by being hostile and
threatening and by initiating confrontation,” plaintiffs civil suit, if successful, would establish that his
criminal conviction lacked any basis); see also Ducksworrh v. Rook, 647 Fed.Appx. 383, 386 (5th Cir.2016)
(“Where a complaint describes ‘a single violent encounter in which the plaintiff claimed he was an innocent
participant’ but the allegations are inconsistent with his conviction, Heck applies to bar his excessive-force
claims”) (quoting Daigre v. City of Waveland, 549 Fed.Appx. 283, 286 (5&‘ Cir.2013)).

5 The only evidence beforethe Court is the “Minutes of Court” from Robinson’s trial. The Minutes do not
reveal what facts the criminal court relied upon to sustain the conviction [Doc. No, 15-3].

Page ll of18

 

 

of which would survive dismissal under Heck. For example, if Robinson was arrested due to a
failure to “move on” from a public street “when ordered by the officer,” LCG Ord. § 62-66, and
excessive force was used once his resistance ceased (i.e., after he complied with Officer Lipps’
command), Robinson’s claim of excessive force would not necessarily undermine the validity of
his conviction for resisting an officer as a matter of law. See e.g. Rogers, 71 Fed.Apr. 441, *l
n.2 (noting that a conviction for disorderly conduct under Mississippi law, which criminalizes the
failure to obey an officer’s directives as well as the use of physical force against an officer, could
allow a plaintiff to challenge the amount of force used by officers without implicating the validity
of the conviction under the proper factual scenario); Bush, 513 F.3d at 499 (finding summary
judgment Was improperly granted on the grounds that plaintiffs excessive force claim was barred
by Heck where plaintiff produced evidence that the excessive force occurred after she stopped
resisting arrest, and holding “the fact findings essential to her criminal conviction” were not
“inherently at odds” with the claim of excessive force); Ballard, 444 f".3d at 395, 401 (finding that
the nature of plaintiffs simple assault conviction and the nature of his excessive force claim a i.e.
that officers used force far greater than that required for his arrest - Were “such that a judgment in
favor of [plaintiff] on his § 1983 claim would not undermine the validity of his conviction”); see
also Wells v. Bonner, 45 F.3d 90, 95 (5th Cir. 1995) (assuming without deciding that a successful
excessive force claim would not imply the invalidity of a conviction for resisting a search); Hudson
v. Hughes, 98 F.3d 868, 872-73 (S‘h Cir. 2006); Magee v. Reed, 2017 WL 930650, *12 (E.D.La.
March 9, 2017). On the other hand, if the conduct underlying Robinson’s conviction for resisting
an officer continued during and contemporaneously with the arrest, and that conduct warranted the
level of force used in effectuating Robinson’s arrest, Heck may very well bar this claim. See e.g.

Curran v. Aleshire, 800 F.3d 656, 660 (5th Cir. 2015) (police officer was not entitled to qualified

Page 12 of 18

 

 

immunity on claim of excessive force where, although it was undisputed plaintiff struck officer,
there was a factual dispute as whether officer’s use of force Was “a split-second response” to
plaintiffs battery and/or continued resistance, or whether the officer’s use of force was
“conceptually distinct” in timing from plaintiffs earlier resistance).

The Court cannot determine which of these scenarios apply based on the Complaint and
the matters judicially noticed without the facts underlying Robinson’s conviction and the timeline
for these facts and the alleged use of excessive force. Without this information, the Court cannot
determine, as a matter of law, whether Robinson’s excessive force claim is inconsistent with his
conviction for resisting arrest given the breadth of LCG Ord. § 62-66. See Fratt v. Giroz`r, 2008
WL 975052, *6 (E.D. La. April 8, 2008). Nor can the Court discern whether the excessive force
claim is “temporally and conceptually distinct” from the facts underlying his conviction Under
Rule 12(b)(6), courts must view the allegations of a complaint in the light most favorable to the
plaintiffs Here, the allegations set forth in the Complaint do not trigger Heck’s bar to relief as a
matter of law when viewed in the light most favorable to Robinson. ln sum, the Court cannot rule
out the possibility that the force used was objectively unreasonable when compared to “the severity
of the crime at issue, whether the suspect pose[d] an immediate threat to the safety of the officers
or others, and whether he [was] actively resisting arrest,” Graham, 490 U.S. at 396, or that
excessive force was used after Robinson’s “resistance” ceased. Accordingly, Defendant’s motion

to dismiss must be denied with regard to Robinson’s claim of excessive force,6

 

6 The remaining cases cited by Defendants are likewise distinguishable on their facts. ln those cases, the
plaintiffs were convicted of an offense which, by definition, required a finding that the plaintiffs had used
physical force against the arresting officers. See Hudson v. Hzrghes, 98 F.3d 868 (5“‘ Cir. 1996) (plaintiff°s
excessive force claim was barred by Heck where plaintiff was convicted of battery of an officer, because
under Louisiana law self~defense is a justification defense to the crime of battery of an officer, and therefore
a finding that the officers had used excessive force in plaintiff" s arrest would allow plaintiff to argue that
rather than committing battery of an officer, he had acted in self-defense, thereby invalidating his
oonviction); accordNelson v, Cauley, 2005 WL 221349 (N.D.'l`ex. 2005) (plaintiff` convicted of aggravated

Page 13 of18

 

D. Whether Robinson has stated a claim for violation of his due process rights

ln the Complaint, Robinson alleges Lipps violated his “right to due process of law
guaranteed under the 14th Amendment to the United States Constitution.” [Doc. No. ll at il 13].
He additionally states “Officer Lipps along with other Lafayette City-Parish employees showed
deliberate indifference to the rights, safety, dignity, and medical needs of Mr. Robinson.” Id. The
Court thus presumes this claim arises out of Robinson’s allegation that after his arrest, he “was
brought to the Lafayette City-Parish Consolidated Government Police Department, where he
received no medical attention for his injuries even after specifically requesting medical services.”
Id. at il 11. Robinson does not address this claim in his opposition to the motion for summary
judgment

As stated by the Fifth Circuit:

Pretrial detainees are protected by the Due Process Clause of the Fourteenth

Amendment. To succeed in a § 1983 action based on “episodic acts or omissions”

in violation of Fourteenth Amendment rights, a pretrial detainee must show

subjective deliberate indifference by the defendants That is, the plaintiff must show

that the official knew of and disregarded a substantial risk of serious harm. Actions

and decisions by officials that are merely inept, erroneous, ineffective, or negligent

do not amount to deliberate indifference To reach the level of deliberate

indifference, official conduct must be “wanton,” which is defined to mean

“reckless.” Under § 1983, officials are not vicariously liable for the conduct of those

under their supervision Supervisory officials are accountable for their own acts of

deliberate indifference and for implementing unconstitutional policies that causally

result in injury to the plaintiff
Alderson v. Concordia Par. Corr. Facilz`ty, 848 F.3d 415, 419~20 (th Cir. 2017) (internal citations,

quotation marks, and footnote omitted). ln this matter, Robinson has failed to set forth any factual

allegations in his Complaint showing Defendants showed “deliberate indifference” toward his

 

assault of a public servant, and criminal jury found no justification for plaintiffs conduct); Snppz'ngron v.
Bartee, 195 F.Bd 234 (5th Cir. 1999) (sumrnary judgment properly granted dismissing plaintiffs claim of
excessive foree, where plaintiffs underlying conviction was for aggravated assault of a police officer which
required proof that plaintiff caused serious bodily injury to the officer).

Page 14 of 18

 

 

medical needs. That is, he has failed to allege Defendants knew of and disregarded a substantial
risk of serious harm. Accordingly, Robinson has failed to state a claim for a violation of his due
process rights See Id. at 420.
IV. State Law Claims

A. False Arrest and Irnprisonment

Robinson asserts a claim of “false arrest/imprisonment” under Louisiana law. lDoc. No.
ll at 11 15]. “Wrongful arrest, or the tort of false imprisonment, occurs when one arrests and
restrains another against his will and without statutory authority.” Kennedy v. SherijjfofEasr Baron
Rouge, 935 So.2d 669, 690 (La. 2006). “The tort of false imprisonment consists of the following
two essential elements: (1) detention of the person; and (2) the unlawfulness of the detention.” Id.
Because Robinson was arrested without a warrant, Officer Lipps “had statutory authority for the
arrest only if lhe] had probable cause.” Devz'lle v. Morcantel, 567 F.3d 156, 172 (Slh Cir. 2009). ln
this matter, the fact of Robinson’s conviction for resisting an officer negates the second element
of a false arrest claim, Thomas v. Pohlmann, 681 Fed.Appx. 401, 408 (5“‘ Cir. 2017) (citing
Restrepo v. Forrunato, 556 So.2d 1362, 1363 (La. Ct. App. 1990)). Because Robinson cannot show
his detention was unlawful without challenging the validity of his conviction, his state law claim
for false arrest/false imprisonment must be dismissed Id. at 408-09; see also Thomas v. Louisiana
Dept. ofSocial Services, 406 Fed.Appx. 890, 897-98 (5th Cir. 2010).

B. Assault and Battery

Robinson asserts claims for assault and battery under Louisiana law. “Under Louisiana
law, a battery is a ‘harmful or offensive contact With a person, resulting from an act intended to
cause the plaintiff to suffer such a contact.”’ Rice v. Relz'aSmr Life Ins. Co., 770 F.3d 1122, 1135

(5th Cir. 2014) (quoting Caudle v. Berts, 512 So.2d 389, 391 (La.1987)). “Battery does not require

Page 15 aris

 

 

the intent to inflict damage: ‘[i]t is sufficient if the actor intends to inflict either a harmful or
offensive contact without the other’s consent.”’ Id. (quoting Caudle at 391). Assault is the
imminent threat of a battery. Ia’. “Under ordinary circumstances the use of reasonable force to
restrain an arrestee shields a police officer from liability for battery.” Id. (quoting Ross v. Sherijj‘
of Lafourche Porish, 479 So.2d 506, 511 (La.App. 1 Cir. 1985)). However, “excessive force
transforms ordinarily protected force into an actionable battery.” Id. (alterations omitted) (quoting
Penn v. Sr. Tammany Parish Sheriff’s Ojj'ice, 843 So.2d 1157, 1161 (La.App. l Cir. 2003)).

In this matter, Robinson alleges immediately after he and Lipps exchanged words, Lipps
‘“suplex’ slam[edj Mr. Robinson head first on the concrete. . . .” [Doc. No. 11 at ll 8]. According
to the allegations set forth in the Complaint, “At the time of this violent attack Mr. Robinson did
not pose a threat to Officer Lipps.” Id. at il 9. The Court cannot, consistent with Rule 12(b)(6),
make the factual determinations inherent in an analysis of whether Lipps’ use of force was
“reasonable.” Accordingly, the Court finds these allegations are sufficient to state a claim for
assault and battery under Louisiana law.

C. Remaining state law claims

Defendants do not address Robinson’s state law claims for: (l) failure to provide medical
attention, (2) negligent and intentional infliction of emotional distress, or (3) loss of consortium
Accordingly, the Court declines to dismiss those claims.

With regard to Robinson’s claim for bystander damages pursuant to La. Civ. Code art.
2315.67, Defendants contend this claim is barred as a matter of law because it “is a derivative claim

which necessarily requires a finding of liability against the defendants on Robinson’s main cause

 

l Louisiana Civil Code article 2315.6 permits an award of damages to the children of an injured person, if
they view the event causing the injury or come upon the scene soon thereafter.

Page 16 of 18

 

of action.” {Doc. No. 15-1 at 24]. Defendants continue, “Since Heck and its progeny bar
Robinson’s claims, as discussed above, his children’s claims for LeJeune-type damages likewise
fail as a matter of law and fail to state a claim upon which relief can be granted.” Id. Because the
Court finds Heck does not bar all claims asserted in this matter, the Court declines to dismiss this
claim on the grounds argued.

Finally, Robinson sets forth a claim of vicarious liability, to wit:

Defendants Lafayette City-Parish Consolidated Government, Mayor loel

Robideaux, and Chief Toby Aguillard, are liable unto lV_[r. Robinson under the

doctrine of respondeat superior for the tortious act of their employer [sic],

Defendant Lipps, committed against . . . Mr. Robinson, during the course and scope

of employment and while under its control, direction and supervision pursuant to

La. C.C. 2317 and 2320.
[Doc. No. 11 at 11 161. Defendants assert because all of Robinson’s claims against Lipps fail as a
matter of law, there can be no vicarious liability. As the Court has found Robinson has adequately
stated a claim for assault and battery, the Court declines to dismiss this claim.
V. Conclusion

For the reasons set forth above, the Motion to Dismiss [Doc. No. 15] filed by Defendants
Lafayette City-Parish Consolidated Government and Officer Gene Lipps is GRANTED lN PART
and DENIED lN PART. The motion is GRANTED to the extent it seeks dismissal of Robinson’s
claim for unlawful arrest in violation of the Fourth Amendment, and such claim is DISMISSED
WITH PREJUDICE to being asserted again until such time as the Heck conditions are met.S The
motion is further GRANTED to the extent it seeks dismissal of Robinson’s claim of a violation of

his due process rights under the Fourteenth Amendment and Robinson’s state law claim for false

arrest and imprisonment The motion is DENIED to the extent it seeks dismissal of Robinson’s

 

3 See DeLeon v. Cily of Corpus`Christf, 488 F.3d 649, 657 (5th Cir. 2007).

Page 17 of18

 

 

claim for excessive force in violation of the Fourth Amendment and Robinson’s state law claims
for assault and battery, failure to provide medical attention, negligent and intentional emotional
distress, and vicarious liability. The motion is further DENIED to the extent it seeks dismissal of
Robinson’s children’s claims for loss of consortium and bystander damages

THUS DONE in Chambers on this lig §§ day of January, 2019.

    

ROBERT R. SUMMERHA
UNITED STATES DISTRICT GE

Page 18 of18

 

 

